              Case 2:20-cv-01173-JLR Document 20 Filed 12/14/20 Page 1 of 1




 1

 2

 3

 4
                               UNITED STATES DISTRICT COURT
 5                            WESTERN DISTRICT OF WASHINGTON
                                        AT TACOMA
 6
      JUSTIN C OSEMENE,
 7                                                       No. 2:20-CV-01173-JLR-DWC
 8                                 Plaintiff,
             v.                                          ORDER ADOPTING REPORT AND
 9                                                       RECOMMENDATION
      NATURE'S LANDING OWNERS
10    ASSOCIATION, et al.
                          Defendants.
11

12
            The Court, having reviewed the Report and Recommendation of Magistrate Judge David
13
     W. Christel, objections to the Report and Recommendation, if any, and the remaining record,
14
     does hereby find and ORDER:
15

16          (1)    The Court adopts the Report and Recommendation.

17          (2)    Defendants’ Motion to Dismiss (Dkt. 8) is granted.

18          (3)    The Clerk is directed to send copies of this Order to Plaintiff, counsel for
                   Defendants, and to the Hon. David W. Christel.
19

20
            DATED this 14th day of December, 2020.
21

22

23
                                                           A
                                                          James L. Robart
24                                                        United States District Judge

25

26


     ORDER ADOPTING REPORT AND RECOMMENDATION- 1
